DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action is in response to applicant’s amended filing of 10/20/2022.
Claims 1-20 are currently pending and have been examined. Applicant has amended claims 1, 4, 11, 16. Applicant has cancelled claims 3 and 17.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMillion (U.S. Publication 20170023947 A1) in view of Brady et al. (US 10532885 B1). 	Regarding claim 1, McMillion discloses a method for workforce management, comprising:  	receiving a service request associated with a task area from a requesting device (see at least paragraph [0100]-[0101] and Figs. 5, 25-26, and 29-30);  	controlling movement of an unmanned aerial machine from a home base to the task area, wherein the unmanned aerial machine acquires evaluation data about the task area (see at least paragraph [0101]);  	determining a task to be performed based on the service request, the task area, and the evaluation data (see at least paragraph [0102] and Figs. 2 and 14 and 30);  	selecting one or more autonomous machines and one or more task tools to perform the task based on at least the task and a location of the task area (see at least paragraph [0102], [0111]-[0112] and [0119] and Figs. 11-12 and 30);  	controlling the selected one or more autonomous machines and task tools to perform the task (see at least paragraph [0103], [0111]-[0112] and Figs. 5 and 11 and 30).
and controlling one or more of the task tools to switch to another task after completion of the task (see at least paragraphs [0112] and Figs. 25-30).
McMillion does not disclose receiving an access request from the one or more autonomous machines with identification of a locked entryway that provides access to the task area; 
and upon confirming an identify of the one or more autonomous machines, providing the one or more autonomous machines with access to the task area via the locked entryway.
However, Brady teaches receiving an access request from the one or more autonomous machines with identification of a locked entryway that provides access to the task area (see at least columns 10, line 33- column 11, line 10, where the autonomous vehicles require to enter a designated area to complete their task and are provided with an access code to enter); 
and upon confirming an identify of the one or more autonomous machines, providing the one or more autonomous machines with access to the task area via the locked entryway (see at least columns 10 and 11, lines 33-67 and 1-10, where the autonomous vehicles require to enter a designated area to complete their task and are provided with an access code to enter).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the area entry access of Brady into the workforce management system of McMillion because both inventions are directed toward managing and controlling autonomous vehicles in performing tasks. This would provide a level of security that verifies an autonomous vehicle is performing a task in the proper area. 	Regarding claim 2, McMillion discloses including acquiring the evaluation data about the task area from at least one of a home automation system and a third-party service provider (see at least paragraphs [0046], [0048], and Figs. 1-2). 	Regarding claim 5, McMillion discloses the task includes one or more sub-tasks requiring one or more tools to complete the task (see at least paragraphs [0038], [0055-0056] and Figs. 6, 15, 21). 	Regarding claim 6, McMillion discloses the unmanned aerial machine and the one or more autonomous machines are housed in a base station pod (see at least paragraph [0053] and Figs. 4-9). 	Regarding claim 8, McMillion discloses the task area is associated with a home and the home is part of a region including a plurality of homes (see at least paragraphs [0039] and [0042] and Fig. 1). 	Regarding claim 9, McMillion discloses the unmanned aerial machine and the one or more autonomous machines are housed in a base station pod located within the region (see at least paragraph [0053] and Figs. 4-9 and 26). 	Regarding claim 10, McMillion discloses including receiving a plurality of service requests from the region and controlling the one or more autonomous machines to execute tasks based on the plurality of service requests to maximize performance of the tasks by the one or more autonomous machines (see at least paragraphs [0068], [0101], [0119] and Figs. 5, 11-12, 25-26, and 29-30). 	Regarding claim 11, McMillion discloses a networked workforce computing system, comprising (see at least paragraph [0053-0054] and [0098] and Figs. 5, 11-13, 26, and 29): 
 	requesting devices (see at least paragraph [0046]-[0050] and Figs. 2-3 and 25); 
 	autonomous machines (see at least [0039] and Figs. 4, 8-12, 14-21, 23-25); 
 	a task management server (see at least paragraph [0093] and Figs. 5 and 25); 
 	and a processor operatively connected for computer communication to the requesting devices, the autonomous machines, and the task management server over a network (see at least paragraphs [0097] and [0100] and Figs. 2, 5, 13, 26, 28, and 30), wherein the processor: 
 	receives service requests associated with task areas from the requesting devices (see at least paragraph [0100]-[0101] and Figs. 5, 25-26, and 29-30); 
 	determines tasks to be performed based on the service requests and evaluation data, wherein the evaluation data is about the task areas and is received over the network (see at least paragraph [0102] and Figs. 2 and 14 and 30); 
 	selects a number of autonomous machines and one or more task tools to fulfill the tasks based on at least the service requests, the evaluation data, and a location of the task areas (see at least paragraph [0102], [0111]-[0112] and [0119] and Figs. 11-12 and 30);
	controls the selected autonomous machines and task tools to perform the tasks (see at least paragraph [0103], [0111]-[0112] and Figs. 5 and 11 and 30).
and controls one or more of the task tools to switch to another task after completion of the task (see at least paragraphs [0112] and Figs. 25-30).
McMillion does not disclose receiving an access request from the one or more autonomous machines with identification of a locked entryway that provides access to the task area;
and upon confirming an identify of the one or more autonomous machines, providing the one or more autonomous machines with access to the task area via the locked entryway.
However, Brady teaches receiving an access request from the one or more autonomous machines with identification of a locked entryway that provides access to the task area (see at least columns 10 and 11, lines 33-67 and 1-10, where the autonomous vehicles require to enter a designated area to complete their task and are provided with an access code to enter); 
and upon confirming an identify of the one or more autonomous machines, providing the one or more autonomous machines with access to the task area via the locked entryway (see at least columns 10 and 11, lines 33-67 and 1-10, where the autonomous vehicles require to enter a designated area to complete their task and are provided with an access code to enter).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the area entry access of Brady into the workforce management system of McMillion because both inventions are directed toward managing and controlling autonomous vehicles in performing tasks. This would provide a level of security that verifies an autonomous vehicle is performing a task in the proper area. 	Regarding claim 12, McMillion discloses including an unmanned aerial machine, wherein the processor controls the unmanned aerial machine to acquire the evaluation data about the task areas (see at least paragraphs [0097] and [0100-0101] and Figs. 2, 5, 13, 26, 28, and 30). 	Regarding claim 13, McMillion discloses each of the requesting devices are part of a predefined group and the autonomous machines are housed in a base station pod located in proximity to each of the requesting devices (see at least paragraphs [0053] and [0094] and Figs. 4-9 and 25-26). 	Regarding claim 14, McMillion discloses the processor generates a task list based on the service requests, the tasks, the task areas and the autonomous machines to maximize performance of the tasks by the autonomous machines (see at least paragraphs [0049], [0068], [0096], [0101], [0119] and Figs. 3, 5, 11-12, 25-27, and 29-30). 	Regarding claim 15, McMillion discloses the processor transmits one or more commands to selected autonomous machines to cause the selected autonomous machines to travel to the task areas and execute each task associated with each task area according to the task list (see at least paragraphs [0068], [0072], and [0093-0094] and Figs. 4-5, 11-13, 25-26, and 28). 	Regarding claim 16, McMillion discloses a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to (see at least paragraph [0095] and Figs. 5 and 26):  	receive a service request associated with a task area from a requesting device (see at least paragraph [0100]-[0101] and Figs. 5, 25-26, and 29-30);  	transmit a command to an unmanned aerial machine to drive the unmanned aerial machine to the task area, wherein the unmanned aerial machine acquires evaluation data about the task area (see at least paragraph [0101] and Figs. 11-12 and 30);  	determine a task to be performed based on the service request, the task area, and the evaluation data (see at least paragraph [0102] and Figs. 2 and 14 and 30); 
select one or more autonomous machines and one or more task tools to perform the task based on at least the task and a location of the task area (see at least paragraph [0103], [0111]-[0112] and Figs. 5 and 11 and 30);
and transmit a command to the selected one or more autonomous machines and task tools to execute the task (see at least paragraph [0103], [0111]-[0112] and Figs. 5 and 11 and 30). 	McMillion does not disclose receiving an access request from the one or more autonomous machines with identification of a locked entryway that provides access to the task area;
and upon confirming an identify of the one or more autonomous machines, providing the one or more autonomous machines with access to the task area via the locked entryway.
However, Brady teaches receiving an access request from the one or more autonomous machines with identification of a locked entryway that provides access to the task area (see at least columns 10 and 11, lines 33-67 and 1-10, where the autonomous vehicles require to enter a designated area to complete their task and are provided with an access code to enter); 
and upon confirming an identify of the one or more autonomous machines, providing the one or more autonomous machines with access to the task area via the locked entryway (see at least columns 10 and 11, lines 33-67 and 1-10, where the autonomous vehicles require to enter a designated area to complete their task and are provided with an access code to enter).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the area entry access of Brady into the workforce management system of McMillion because both inventions are directed toward managing and controlling autonomous vehicles in performing tasks. This would provide a level of security that verifies an autonomous vehicle is performing a task in the proper area. 	Regarding claim 18, McMillion discloses the requesting device is part of a predefined group of requesting devices operating within a region (see at least paragraphs [0094] and [0101] and Figs. 5, 11-13, 25-27, and 29-30). 	Regarding claim 19, McMillion discloses causing the processor to generate a task list based on service requests from the predefined group of requesting devices, tasks associated with the service requests from the predefined group of requesting devices, and task areas associated with the service requests to maximize performance of the tasks associated with the service requests by the one or more autonomous machines (see at least paragraphs [0068], [0101], [0119] and Figs. 4-9, 11-13, and 25-30). 	Regarding claim 20, McMillion discloses causing the processor to transmit commands to the one or more autonomous machines to cause the one or more autonomous machines to drive to the task areas and execute the tasks according to the task list (see at least paragraphs [0068], [0072], [0093-0094], and [0119] and Figs. 4-5, 11-13, 25-26, 28, and 30).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over McMillion in view of Brady as applied to claim 1 above and in further view of Trapero et al. (U.S. Publication 20180253092 A1). 	Regarding claim 4, the combination of McMillion and Brady does not disclose providing the one or more autonomous machines with access to the task area further includes transmitting an access code from a home automation system to the one or more autonomous machines. 	However, Trapero teaches providing the one or more autonomous machines with access to the task area further includes transmitting an access code from a home automation system to the one or more autonomous machines (see at least paragraphs [0166-0172]).  	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the flight access clearance of Trapero into the workforce system of McMillion because they are both directed to the control and operation of unmanned vehicles and doing so would allow the unmanned workforce to operate only in areas they are designated to carry out tasks. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McMillion in view of Brady as applied to claim 1 above and in further view of Dahlstrom (U.S. Patent Number 10011352 B1). 	Regarding claim 7, the combination McMillion and Brady does not disclose responding to receiving the service request, controlling the base station pod to travel to the task area. 	However, Dahlstrom teaches responding to receiving the service request, controlling the base station pod to travel to the task area (see at least Column 4, lines 39-60 and Fig. 14). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the mobile base station of Dahlstrom into the combination of McMillion and Brady because they are directed to equivalent fields of automated task management and completion. This would therefore allow the base stations to relocate to more advantageous locations that would directly improve the efficiency of completing tasks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kulkarni et. al (US 20180137454 A1) discloses a delivery workforce system operated by networked unmanned vehicles, both aerial and ground.
Przybylko et. al (US 20140111332 A1) discloses an automated, networked workforce system confined to perform tasks along a beachside area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666